DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Embodiment 1:  Figures 1-9;
Embodiment 2:  Figure 10;
Embodiment 3:  Figure 11;
Embodiment 4:  Figure 12;
Embodiment 5:  Figure 13;
Embodiment 6:  Figures 14 and 15;
Embodiment 7:  Figure 16;
Embodiment 8:  Figure 17;
Embodiment 9:  Figures 18 and 19;
Embodiment 10:  Figure 20.

The species are independent or distinct because Embodiment 1 discloses a handlebar assembly that includes an electric switch assembly that comprises an electric switch unit and a support, the support being snap-fitted into a handlebar opening.  Embodiment 2 discloses a handlebar assembly wherein the support is bolted to the handlebar. Embodiment 3 discloses a handlebar assembly wherein the support includes a pair of set screws that are threaded into holes of the handlebar. Embodiment 4 discloses a handlebar assembly that includes a cover that is arranged such that the electric switch unit is clamped between the cover and the support.  The support is adhesively attached to the electric switch unit by an adhesive. Embodiment 5 discloses a handlebar assembly that includes a cover that is removably coupled to the handlebar by a pair of bolts and the support is clamped between the electric switch unit and the handlebar. Embodiment 6 discloses a handlebar assembly that includes a cover that is removably coupled to at least one of the handlebar and the support by a pair of screws.  The support is adhesively attached to the electric switch unit by an adhesive. Embodiment 7 discloses a handlebar assembly wherein the support includes a pair of rails that are removably attached to the handlebar by a plurality of screws. Embodiment 8 discloses a handlebar assembly wherein the support assembly is a cup shaped member that is removably attached to the handlebar.  The support includes a handlebar attachment and the electric switch unit is adhesively attached to the support by an adhesive. Embodiment 9 discloses a handlebar assembly that includes a cover that is removably coupled to the handlebar by a pair of screws and the support is integral to the bottom wall of a recess of the handlebar. Embodiment 10 discloses a handlebar assembly that includes a cover that is adhesively attached to the handlebar. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10 and 18-20 are generic [however it is noted that claim 18 is redundant].  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to David Tarnoff on 09/09/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833